Citation Nr: 0818638	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-10 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for Bartholin's cyst and 
status post hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to June 
1977.  She also has prior unverified service in the New 
Jersey Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
declined to reopen a claim for service connection for 
bartholinitis resulting in a hysterectomy.  The veteran 
timely filed a Notice of Disagreement (NOD) in April 2003.  
The RO provided a Statement of the Case (SOC) in February 
2004 and thereafter, in March 2004, the veteran timely filed 
a substantive appeal.  

In February 2005, the veteran testified at a video conference 
hearing before an Acting Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder, which 
reflects that the Board would keep the record open for a 
period of 90 days for the submission of additional evidence.  
See Hearing Transcript at 2.

On appeal in May 2005, the Board remanded the case for 
further development, to include obtaining (1) additional 
service medical records; (2) records of the veteran's 
National Guard service; and (3) private provider medical 
records.  In December 2007, the RO provided a Supplemental 
Statement of the Case (SSOC).

The Board notes that, in the March 2004 Form 9, the veteran 
appeared to raise an informal claim of service connection for 
depression as secondary to residuals of Bartholin's cyst.  
This issue is not developed for appellate consideration and 
is referred to the RO for appropriate action.
 
In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the May 2005 Remand 
Order, and that neither the veteran, nor her representative, 
has contended otherwise.  To the contrary, the veteran's 
representative conceded that the RO's complied with its 
remand orders in the April 2008 Post-Remand Brief.  The 
Board, therefore, may proceed with its review of this appeal.  
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

While the RO declined to reopen the veteran's claim, the 
Board must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's finding.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).


FINDINGS OF FACT

1.  An unappealed RO rating decision in February 1978 denied 
a claim of service connection for residuals of Bartholin's 
cyst on the basis that such disorder was not incurred in or 
aggravated during active service.

2.  The evidence submitted since the February 1978 decision 
is not new and material as it does not as it does not include 
any competent evidence tending to show that the veteran's 
Bartholin's cyst was incurred in or aggravated during active 
service.


CONCLUSIONS OF LAW

1.  The February 1978 RO decision that denied the veteran's 
service connection claim for Bartholin's cyst and status post 
hysterectomy is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1977); 38 C.F.R. § 3.104 (2007).

2.  Because the evidence presented since the February 1978 RO 
decision is not new and material, the claim for service 
connection for Bartholin's cyst and status post hysterectomy 
is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104, 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify 

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim. Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

The Court has also held that in the context of reopening a 
claim, as here, in addition to providing notice of what 
evidence is needed to reopen the claim, VA must also provide 
notice of the information and evidence required to 
substantiate the claimant's entitlement to the underlying 
compensation benefit.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  Thus, in order to comply with VCAA in this context, 
the RO must apprise the claimant of what constitutes "new 
and material evidence," as well as what evidence will 
support the underlying claim.  Id. at 9.

A pre-adjudicatory RO letter dated April 2002 advised the 
veteran of the types of evidence and information deemed 
necessary to substantiate a service connection as well as the 
relative duties on the part of herself and VA in developing 
her claim.  A pre-adjudicatory letter dated February 2003 
advised her that the new and material evidence applied to her 
claim, and apprised her of the types of evidence that could 
be considered both new and material.  Both of these letters 
advised her to provide the necessary information to allow the 
RO to obtain evidence on her behalf, or to submit such 
evidence directly to the RO.

The pre-adjudicatory RO letters identified above were 
deficient as they: did not specifically advise the veteran to 
submit all evidence in her possession pertinent to her claim; 
did not specifically advise the claimant of the reason for 
the prior final denial; and did not advise her of the 
criteria for establishing a disability rating and effective 
date of award should service connection be granted.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, supra.

A post-adjudicatory RO letter dated June 2005 specifically 
advised the veteran as follows: "If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  (emphasis original).  A July 2006 RO letter advised 
the veteran of the criteria for establishing a disability 
rating and effective date of award should service connection 
be granted.  These notice errors were cured with 
readjudication of the claims in the December 2007 
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the Kent requirements, the veteran has 
exclusively focused her argument on the basis that she has 
presented new and material evidence tending to establish that 
her Bartholin's cyst was aggravated in service, and that her 
hysterectomy was proximately due to the Bartholin's cyst.  
After her February 2005 hearing, the record was held open for 
a 90-day period to allow the veteran the opportunity to 
obtain medical evidence to support her application to reopen.  
Thus, the veteran has demonstrated actual knowledge of the 
Kent requirements.  As such, the Board finds that no 
prejudicial harm has resulted from the notice defects in this 
case.  

b. Duty to Assist 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the claimant in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).

At the outset, the Board notes that it is aware of the 
veteran's assertions that some of her service medical records 
are missing.  However, as noted below, the veteran refers to 
treatment at a military facility prior to her period of 
active service.  

For purposes of this decision, the Board has presumed missing 
service medical records in this case, has undertaken a search 
for alternate medical records, and will observe its 
obligation to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection.  Rather, it obligates the Board to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46, 51 (1996).

The Board finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records, VA medical records, and private medical 
records obtained by the RO.  The veteran exercised her right 
to a hearing and provided sworn testimony in February 2005.  
There is no indication of any additional relevant evidence 
that has not been obtained.

The record reflects that the veteran was awarded disability 
benefits from the Social Security Administration (SSA) in 
approximately 1998 due to disc disease.  Those records are 
not of file.  Here, the Board finds that the SSA records are 
not relevant because it has not been indicated that residuals 
of Bartholin's cyst was the basis for any SSA claim filed by 
the veteran, and SSA records of her current state of 
disability two decades after service are not relevant to the 
issue of possible aggravation of a Bartholin's cyst twenty 
years previous.

During the February 2005 hearing, the veteran related that 
she had service with the New Jersey Army National Guard prior 
to entering active duty in April 1977.  In June 2005 and July 
2006 letters, the AMC requested service records from the New 
Jersey State Adjutant General.  VA was notified by the 
Adjutant General of New Jersey in August 2006 that it had no 
record on file for the veteran.

The veteran alleges that she received inpatient treatment 
relevant to the current claim at the hospital at Ft. Jackson, 
South Carolina in March 1977.  Her DD Form 214 shows active 
service beginning in April 1977.  However, the form also 
reflects an additional four months of prior inactive service.  
In response to a June 2005 records request, the NPRC stated 
that "it is not SOP to be treated at an MTF prior to entry 
in the service."  In a July 2006 letter, the AMC requested 
hospital reports and inpatient records from the Moncrief Army 
Community Hospital in Ft. Jackson, South Carolina.  VA was 
notified by the hospital in August 2006 that it was unable to 
locate any medical records for the veteran.

In October 2003, the RO requested records from Dr. Cordista.  
No response was ever received.  In June 2005 and July 2006 
letters, the AMC asked the veteran to provide a current 
release form with the correct mailing address for Dr. 
Cordista.  She did not respond.  In any event, it is unclear 
whether the veteran received treatment relevant to the 
current claim from this provider.

During the hearing, the veteran testified that she had 
surgery related to the current claim prior to service.  In 
December 2006 and April 2007 letters, the AMC requested 
records from the Jersey City Medical Center.  In a July 2006 
correspondence, the veteran indicated that the medical center 
no longer had her records.  In April 2007, Jersey City 
Medical Center VA notified the VA that it was unable to 
locate any treatment records for the veteran.  

Finally, in April 2002 and February 2003, the RO requested 
records from the Center for Preventive Medicine.  The second 
request was returned, marked "RTS (Return to Sender) 
Attempted Not Known."  In June 2005 and July 2006 letters, 
the AMC asked the veteran to provide a current release form 
with the correct mailing address.  In a July 2006 
correspondence, the veteran indicated that the doctor who 
treated her at this facility had moved to another city.  In 
any event, it appears from a December 2001 correspondence and 
the original release form that the veteran received treatment 
at this facility for a condition other than the current 
claim.

As the application to reopen this claim is denied, VA has no 
duty to obtain medical opinion on this claim.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  It is also pertinent to note that 
in a July 2006 correspondence, the veteran requested a 
decision based on the information of record.  Adjudication of 
the claims at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

II.  New and Material Evidence

a. Law and Regulations

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. 
§ 7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The veteran filed her claim in January 2002, that is, after 
August 29, 2001, the effective date of the current version of 
38 C.F.R. § 3.156(a), which sets forth the standard for "new 
and material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001.")  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).

In determining whether new and material evidence exists, the 
Board must "presume the credibility of the evidence and may 
not decline to reopen a claim for lack of new and material 
evidence merely because the proffered evidence is found to 
lack credibility."  Fortuck, supra, at 179.

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'"  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111.  Determination of 
the existence of a pre-existing condition may be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion, see Miller v. West, 11 Vet. App. 345, 348 
(1998), or a later medical opinion based upon statements made 
by the veteran about the pre-service history of his/her 
condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).  

VA's General Counsel issued a Precedent Opinion in VAOPGCPREC 
3-2003 (July 15, 2003) wherein the provisions of 38 C.F.R. 
§ 3.304(b) were held invalid.  This precedent opinion, which 
is binding upon the Board pursuant to 38 U.S.C.A. § 7104(c), 
represents a change in the law since the veteran's claim was 
first adjudicated in February 1978.

VA's General Counsel has concluded that the language of 
38 U.S.C.A. § 1111 dictates that VA holds the burden of 
proving by clear and unmistakable evidence that both (1) the 
veteran's disease or injury pre-existed service and (2) that 
such disease or injury was not aggravated by service.  It was 
further held that the provisions of 38 C.F.R. § 3.304(b) 
incorrectly shifted the burden of proof in claims where a 
disease or disability was not noted when a veteran was 
examined, accepted and enrolled in service.  Therefore, the 
regulation was deemed to have exceeded the statutory 
authorization of 38 U.S.C.A. § 1111 and required 
invalidation.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).

This changed interpretation of law, however, does not affect 
the validity of the prior final denial, or constitute a basis 
to review the claim de novo.  Jordan v. Principi, 17 Vet. 
App. 261 (2003).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§§ 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).

b. Analysis

In the instant case, the RO rendered a decision denying the 
veteran's claim in February 1978, and it supplied a notice of 
this decision as well as an enclosure with notice of her 
appellate rights.  The veteran, however, failed to file a 
notice of disagreement within one year of notice of the 
denial.  Accordingly, this decision qualifies as a "final" 
decision within the meaning of 38 U.S.C.A. § 7105(c).  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1977).

The Board, therefore, lacks jurisdiction to entertain the 
veteran's January 2002 claim for service connection on the 
merits unless, pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 
3.156(a), she supplies new and material evidence with respect 
to the claim that had previously and finally been disallowed 
in February 1978.

Evidence before the RO in February 1978 included the 
veteran's enlistment examination, conducted in Newark, New 
Jersey in November 1976, that did not disclose the existence 
of a Bartholin's cyst.  An additional examination completed 
on the day of her induction, April 7, 1977, only noted an 
overweight concern.  On May 3, 1977, the veteran was seen in 
the infirmary with complaint of a "[b]oil" in her vaginal 
area.  She admitted to a pre-service history of surgery 
"several times."  On May 10, 1977, a Medical Board 
Proceeding determined that her bartholinitis (inflammation of 
the Bartholin's glands) existed prior to service, was not 
caused by an incident in service, was not aggravated by 
active duty, and was not deemed a line of duty injury or 
disease.  

Additional evidence before the RO in February 1978 included a 
January 1978 VA examination report.  At that time, the 
veteran alleged having her Bartholin cyst drained during 
service.  The examiner found no evidence of scarring or 
residuals from the claimed procedure.

In February 1978, the RO noted that the service medical 
records revealed that the veteran "had a problem with 
growths prior to service."  The RO found that "even though 
she apparently did have the beginning of another cyst while 
on active duty, there are no current residuals."  The RO 
determined that "[t]here is no evidence that the veteran's 
short period of service caused or aggravated her problem 
permanently."

Evidence of record since the RO's February 1978 decision is 
significant for the veteran's application for service 
connected disability benefits received in January 2002, 
wherein she alleged "bartholinitis resulting in 
hysterectomy."  In her April 2003 notice of disagreement, 
she alleged that her Bartholin's cyst was so severe in 
service that "they had to put me in the hospital and operate 
which I stayed for a week or more, they cut-off all my parts, 
every since then I've been having problems up until I had the 
hysterectomy in 1991."

The veteran also testified in the February 2005 hearing that 
she had been treated for a Bartholin's cyst prior to service 
but that she had "no problem" when she entered the service.  
Hearing Transcript at 3.  She stated that her Bartholin's 
cyst was aggravated during basic training and that she had an 
operation to remove a growth(s) while in service.

May 2002 VA treatment notes indicate that the veteran 
reported having her labia removed during service.

The Board finds the veteran's statements are cumulative of 
statements previously of record, namely that her Bartholin's 
cyst became symptomatic in service requiring a drainage 
procedure.  Her personal opinion that her Bartholin's cyst 
was aggravated in service is not material, as lay assertions 
on medical causation cannot form the basis to reopen a 
previously denied claim.  Moray v. Brown, 5 Vet. App. 211 
(1993).  She has conceded that the Bartholin's cyst pre-
existed service.

The Board recognizes the veteran's new allegations that she 
underwent a surgical procedure in service which "cut-off all 
[her] parts" or having her labia removed.  The Board is no 
obligated to accept statements that are inherently false or 
untrue.  See Duran v. Brown, 7 Vet. App. 216, 220 (1995).  
Clearly, the veteran's service medical records do not contain 
any evidence tending to corroborate such a statement.  The 
veteran's current allegation directly contradicts her 
statement to a VA examiner in January 1978 which only 
referred to a drainage procedure being performed.  
Additionally, the clinical findings at that time found "no 
clinical findings," "scarring," or any "residuals [that] 
can be detected."  The Board, therefore, must reject this 
allegation as being inherently false and insufficient to 
reopen the claim.

The relevant medical records added to the claims folder 
include an August 1991 hospitalization record showing that 
the veteran underwent a total abdominal hysterectomy.  The 
surgical reports indicate that she had a "massively enlarged 
symmetrical fibroid uterus" and large size leiomyoma uteri.

The veteran also submitted to a VA gynecological examination 
in April 2002.  The veteran related that she had had a 
hysterectomy due to uterine fibroids and that while the 
Bartholin glands were removed at that time, the surgery was 
not due to bartholinitis.  She complained of occasional 
tenderness and swelling, and indicated that she was not 
sexually active due to the tenderness.  She stated that since 
the surgery she had had several infections requiring 
antibiotics.  The diagnosis was residuals of bartholinitis 
manifested by vulvar tenderness.  The examiner reviewed the 
claims file and determined that the bartholinitis did not 
result in the veteran's hysterectomy.

The Board also acknowledges a significant amount of private 
treatment records added since February 1978 which do not bear 
directly on the issue at hand.

These treatment records are "new" in the sense that they 
were not previously of record at the time of the RO's 
February 1978 rating decision.  These records, however, are 
not material as they do not tend to show that the veteran' 
Bartholin cyst was incurred in or aggravated during service, 
or that her hysterectomy was in any way related to her 
Bartholin cyst treatment in active duty service.  The only 
opinion addressing the etiology of the veteran's hysterectomy 
was that it was not related to bartholinitis, which 
unequivocally does not support a reopening of the claim.

The additional lay and medical evidence in question is not 
new and material within the meaning of the cited legal 
authority as it does not include competent evidence speaking 
to the reason for the prior final denial or raise a 
reasonable possibility of substantiating the claim.  In light 
of the foregoing, the veteran has not met the requirements 
for reopening of a claim for entitlement to service 
connection Bartholin's cyst and status post hysterectomy, and 
her application to reopen the claim must be denied.  

In so deciding, the Board recognizes that the veteran's 
hysterectomy was performed many years after the RO's denial 
of residuals of Bartholin's cyst in 1978.  The Board also 
acknowledges that, in certain circumstances, a new claim can 
be raised with the submission of a diagnosis not previously 
considered.  See Boggs v. Peake, No. 2007-7137 (Fed. Cir. 
Mar. 26, 2008).  In this case, the veteran does not allege 
service connection for hysterectomy on a direct basis but, 
rather, limits her argument on a secondary basis to the 
previously denied condition of Bartholin's cyst.  Absent a 
reopening of that claim, her hysterectomy claim has no legal 
merit.  For these reasons, the Board has not separately 
considered a claim of service connection for status post 
hysterectomy de novo on a direct basis.


ORDER

As new and material evidence has not been received, the 
veteran's application to reopen the claim for service 
connection for Bartholin's cyst and status post hysterectomy 
is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


